PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/238,368
Filing Date: 2 Jan 2019
Appellant(s): Cubias, Victor M.



__________________
Christopher P. Harris
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed on 2/09/2022 and supplemental appeal brief filed on 3/08/2022 appealing from the Final Office Action mailed on 4/14/2021 and Advisory Action mailed on 3/01/2022.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 4/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
A.	Rejection of Claims 1-5, 7, 11-12, 17 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Ardenkjaer-Larsen et al. (US 2006/0127314).
B.	Rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larsen et al. (US 2006/0127314) in view of Schylander (US 4,153,858).
C.	Rejection of Claims 8, 13-14 under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larsen et al. (US 2006/0127314) in view of Greene (US 3,123,761).
D.	Rejection of Claims 9 and 20 under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larsen et al. (US 2006/0127314) in view of Knipp (US 4,467,389).
E.	Rejection of Claim 15 under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larsen et al. (US 2006/0127314) in view of Greene (US 3,123,761) and Knipp (US 4,467,389).
F.	Rejection of Claims 10 and 18 under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larsen et al. (US 2006/0127314) in view of Maurer (US 2007/0115603).
G.	Rejection of Claim 16 under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larsen et al. (US 2006/0127314) in view of Greene (US 3,123,761) and Maurer (US 2007/0115603).
WITHDRAWN REJECTIONS 
A. Rejection of Claim 8 under 35 U.S.C. 112(b) as being indefinite
Regarding the 112(b) rejection of Claim 8, examiner respectfully notes that as Appellant noted on Pages 8-9 of the Appeal Brief, the amendments filed on February 7, 2022 and entered in the Advisory Action mailed on 3/01/2022, overcome the 112(b) rejection of Claim 8.   Therefore, the rejection of claim 8 under 

(2) Response to Argument
A. Rejection of Claims 1-5, 7, 11-12, 17 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Ardenkjaer-Larsen
i. Response to Arguments toward the Anticipation Rejection of Claim 1
The Appellant argues on Page 9 of the Appeal Brief that Ardenkjaer-Larsen reference fails to disclose the specific structure of the system and the functional features recited in Claim 1. 
The examiner respectfully disagrees and notes that Ardenkjaer-Larsen meets the structure of the system of Claim 1 as shown in Figure 1 including the argued-upon limitations of the first electrical circuit (see Paragraph 44, “….the demagnetization process involves applying AC current of approximately 220V and 50 Hz to the circuit for approximately 1s and then letting the circuit decay for about 2 s. The apparatus and method provides fast, effective and reproducible demagnetization”, see also Claim 11, lines 9-12), the first electrical coil comprising element 247 (Paragraph 44, “….magnetic field screen 247 is provided with a demagnetization coil of about 30 turns…”), and the second electrical coil comprising the resistive magnetic coil in the interior of 245 (Paragraph 45, “….by providing the interior of the magnetic treatment chamber 245 with an elongated resistive magnetic coil”), a DC signal is provided to induce an offset magnetic field on the degaussed structure (Paragraph 45, “….current through the coil, and hence the resulting magnetic field is precisely controllable, for example, by a computer controlled precision current supply”, Claim 1, lines 13-17, “…the magnetic field cycling profile comprising an initial decrease of the magnetic field followed by at least one increase….to provide a non-adiabatic re-magnetization….”, Figure 5 shows the recited initial decrease followed by an increase of the magnetic field).
The Appellant argues on Page 10 of Appeal Brief that Ardenkjaer-Larsen fails to disclose a direct current (DC) signal is provided to the second electrical coil to induce an offset magnetic field on the degaussed structure, wherein the second electrical coil that is positioned in an interior portion of the magnetized structure.
In response, examiner respectfully notes that Ardenkjaer-Larsen discloses the circuit comprising the computer controlled precision current supply described in Paragraph 45 providing DC signal to the second electrical coil (the elongated resistive coil) provided in the interior of the magnetic treatment chamber 245 to induce an offset magnetic field on the degaussed structure (Paragraph 45, “….current through the coil, and hence the resulting magnetic field is precisely controllable, for example, by a computer controlled precision current supply”, Claim 1, lines 13-17, “…the magnetic field cycling profile comprising an initial decrease of the magnetic field followed by at least one increase….to provide a non-adiabatic re-magnetization….”).
The Appellant argues on Page 10 of the Appeal Brief that Ardenkjaer-Larsen is limited to a first and second coil that circumscribes a magnetic field screen in the magnetic treatment unit that further comprises a dipolar capacitor to create a parallel resonant circuit.
In response, examiner respectfully notes that the circuit described in Paragraph 44 meets the limitation of “the first circuit that provides an AC signal that decays from an upper level to a lower level over a predetermined amount of time” as recited in Claim 1, and further respectfully notes that the reference is not limited to only the first circuit but discloses the additional limitations of Claim 1 as discussed above. 

The Appellant argues on Page 10 of the Appeal Brief that Ardenkjaer-Larsen discloses in Paragraph 47, providing an AC signal to the circuit described in Paragraph 44.
In response, examiner respectfully notes that the circuit described in Paragraph 44 of Ardenkjaer-Larsen is “the first circuit” that provides an AC signal that decays over a predetermined amount of time as discussed above, and Paragraph 47 describes ways to further increase the signal from the contrast agent and the effects of the field cycling on the on the nuclear spin states of the imaging nuclei, which is by applying DC signal using computer controlled precision current supply as described in Paragraph 45. 
The Appellant argues on Page 10 of the Appeal Brief that nothing in Ardenkjaer-Larsen discloses application of an AC signal applied to the first coil or and application of DC signal to a second coil to induce magnetic fields on magnetic structure for degaussing. 
In response, examiner respectfully brings to the attention of the Board that the Appellant correctly agreed, on Page 10, lines 10-12 of the Appeal Brief that the first circuit providing the AC signal disclosed in Paragraph 44 of the reference for performing degaussing/demagnetization, “Ardenkjaer-Larsen describes providing an AC current to the circuit, which is applied to perform demagnetization”.
The Appellant argues on Page 10 of the Appeal Brief that the elongated resistive magnetic coil of Ardenkjaer-Larsen is supplied with a changing current to control the resulting magnetic field, such that the elongated resistive coil implements a field cycling profile for demagnetization, referring Paragraph 66 of the reference as support for the arguments. 
In response, examiner respectfully notes that Ardenkjaer-Larsen discloses in Paragraph 66 varying the current to the second electrical coil for controlling the magnetic field using computerized control system does not disclose alternating current provided to the second coil. It is further respectfully noted that varying the current (i.e., changing the value thereof) does not mean alternating current signal, which means alternating the current between two different directions or “positive” and “negative”. 
The Appellant argues on Page 12 of the Appeal Brief that the parallel resonant circuit of Ardenkjaer-Larsen that circumscribes the magnetic treatment chamber is a single circuit that includes multiple coils and a capacitor in parallel, and that Claim 1 recites a first electrical coil that circumscribes the magnetized structure, which is coupled to the first circuit.
In response, examiner respectfully notes that Ardenkjaer-Larsen discloses the first electrical coil comprising element 247, “….magnetic field screen 247 is provided with a demagnetization coil of about 30 turns…” as disclosed in Paragraph 44 and in Claim 11, lines 9-12.
Regarding Appellant’s arguments, on Page 12 of the Appeal Brief that Claim 1 of the instant application recites two coils that are galvanically isolated, examiner respectfully notes that Claim 1 does not recite the limitation of “galvanically isolated” or having no common current path.  It is further respectfully noted that the demagnetization coil 247 receiving 220V 50Hz AC signal described in paragraph 44 and the resistive coil provided in the interior of treatment chamber 245 receiving precisely controlled current from a computer controlled precision current supply described in paragraph 45 have different current paths. 
The Appellant argues on Page 12 of the Appeal Brief that Ardenkjaer-Larsen describes relying on the structure of parallel resonant circuit to provide a decaying operation in response to a constant AC input (e.g., constant at 220V, or constant over a period of 3 s).
Examiner respectfully disagrees and notes that as Appellant also correctly described on Page 12, lines 14-17 of the Appeal Brief, the reference discloses “applying AC current of approximately 220V and 50 Hz to the circuit for approximately 1s and then letting the circuit decay for about 2 s” in Paragraph 44, not applying constant AC input or constant AC voltage at 220 V or constant over 3 s as Appellant argued.  
Regarding Appellant’s repeated arguments, on Pages 12-13 of the Appeal Brief that Ardenkjaer-Larsen describes an AC current that remains constant over a period of time (e.g., 3s), examiner respectfully notes that as discussed above, the reference discloses “applying AC current of approximately 220V and 50 Hz to the circuit for approximately 1s and then letting the circuit decay for about 2 s” in Paragraph 44.
The Appellant argues on Page 13 of the Appeal Brief that in view of disclosure in Paragraph 46 of Ardenkjaer-Larsen, one of ordinary skill in the art would use the computer controlled precision current supply of the reference to provide a magnetic field pulse sequence (e.g., pulse width modulation (PWM)). 
In response, examiner respectfully notes that the reference does not describe/disclose the computer-controlled precision current supply providing a PWM signal/output. It is further respectfully noted that Paragraph 46 of the reference discloses, “preferable, most of the functions are integrated in a PC environment, in particular the generation and control of the magnetic field pulse sequence”, and magnetic field pulse sequence not same as a PWM signal/output.  
The Appellant argues on Page 13 of the Appeal Brief that Ardenkjaer-Larsen describes in Paragraph 66, the field cycling profile can be produced by varying the current in the elongated resistive magnetic coil (the second electrical coil) and that the Final Action misinterpreted the current provided to the elongated resistive magnetic coil of Ardenkjaer-Larsen to be DC, which instead is most appropriately described by  Ardenkjaer-Larsen as an AC current.
In response, examiner respectfully notes that as discussed above, AC signal  that decays is provided to the first electrical coil of Ardenkjaer-Larsen as disclosed in Paragraph 44 “applying AC current of approximately 220V and 50 Hz to the circuit for approximately 1s and then letting the circuit decay for about 2 s” and a DC signal to the second electrical coil as disclosed in Paragraph 45, as controlling the current through the elongated resistive magnetic coil to induce an offset magnetic field, “….current through the coil, and hence the resulting magnetic field is precisely controllable, for example, by a computer controlled precision current supply”,  and further in Claim 1, lines 13-17,  “…the magnetic field cycling profile comprising an initial decrease of the magnetic field followed by at least one increase….to provide a non-adiabatic re-magnetization….”. It is further respectfully noted that varying the current does not mean an alternating current (AC) signal because varying the current means changing the currents value but alternating current means reversing the direction of the current. 
Regarding Appellant’s arguments toward disclosure of “field cycling profile” in Ardenkjaer-Larsen, examiner respectfully notes that the field cycling is “adapted for enhancing the contrasting effects of the contrast agent” (Abstract, Paragraph 8) by reducing the external magnetic field to minimize the interference and the process includes “….In a first step the external magnetic field is reduced (from the relatively high geomagnetic field) bringing the combined proton-carbon spin system into its strong coupling regime” as explained in Paragraph 5 with reference to the prior art, the disclosed invention being an improvement of the prior art as described in Figures 3, 5-6 and Paragraphs 66-67. It is further respectfully noted that Figure 3 of Ardenkjaer-Larsen  shows the polarization resulting from the field cycling, and Figure 5 shows the field cycling including the initial degaussing/demagnetization from the external geothermal magnetic field followed by re-magnetization. Figure 6 shows the resulting improvement in polarization (-92.4% in 80 ms) using the disclosed demagnetization system compared to the prior art, as explained in Paragraph 67. Please also see the disclosure in Paragraph 28 of the reference regarding optimized field cycling process in MRI (magnetic Resonance Imaging) and NMR (Nuclear Magnetic Resonance) Applications, “The optimized field cycling process enables polarization to be transferred from protons in the freshly hydrogenated contrast agent to a nucleus within the same molecule with a longer spin-order life-time, preferably a 13C or 15N nucleus. These nuclei will be referred to as imaging nuclei.”
The Appellant argues on Page 14 of the Appeal Brief, that Final Action erroneously relies on Figures 3 and 5-6 to show a “DC offset.”
In response, examiner respectfully brings to the attention of the Board that Claim 1 recites “to induce an offset magnetic field”, and does not recite a “DC offset”. Examiner further respectfully notes that Figures 3, 5-6 supports the description in Paragraphs 45, 66-67, applying DC signal to induce an offset magnetic field. As discussed above, Ardenkjaer-Larsen discloses “…the magnetic field cycling profile comprising an initial decrease of the magnetic field followed by at least one increase….to provide a non-adiabatic re-magnetization….” (see Claim 1, lines 13-17) and Figure 5 shows the recited initial decrease followed by an increase of the magnetic field. It is further respectfully noted that the disclosed initial decrease followed by an increase of the magnetic field is by precisely controlling the current through the second coil, the elongated resistive magnetic coil. 
Regarding Appellant’s arguments on Page 14 of the Appeal Brief with regard to the disclosure in Figure 5 and Paragraph 67 of Ardenkjaer-Larsen as “subsequently, the magnetic of Ardenkjaer-Larsen decays to 1x10-4 T”, examiner respectfully corrects that the magnetic field is initially reduced from 1x10-4 T to approximately 4x10-8 T and subsequently increased to 1x10-4 T as described in Paragraph 67 and shown in Figure 5. 
The Appellant argues on Page 14 of the Appeal Brief that Ardenkjaer-Larsen in Figure 5 were to induce an offset magnetic field in the process of demagnetization, the magnetic field with thin the magnetic field treatment chamber would not start at 1x10-4, nor decay to 1x10-4, as the goal of demagnetization is to reduce the magnetic field of a particular structure to 0 T. 
In response, examiner respectfully notes that the instant application describes the goal of demagnetization is to reduce the magnetic field “about 25 nanoteslas (nT) or less, such as less than 9 nT” in Paragraph 23 and to a magnetic flux density of less than 100 nanoteslas (nT) in Paragraph 26, and further notes that Ardenkjaer-Larsen reference, in Figure 5 shows the magnetic field reduced to about 4x10-8 T (40 nT) prior to re-magnetization to 1x10-4 T.

ii. Response to Arguments toward the Anticipation Rejection of Claim 4
The Appellant argues on Pages 15-16 of the Appeal Brief that Ardenkjaer-Larsen fails to disclose a DC signal that is constant over the predetermined amount of time, and the computer controlled precision current supply functions are preferable for the control and generation of pulse sequence (e.g. sinusoidal), referring to the disclosure in Paragraph 66 of the reference, varying current in the elongated resistive magnetic coil (similarly to the arguments presented on Page 13 toward Claim 1).   
In response, examiner respectfully notes that as discussed previously, in response to arguments toward Claim 1, AC signal  that decays is provided to the first electrical coil of Ardenkjaer-Larsen as disclosed in Paragraph 44 “applying AC current of approximately 220V and 50 Hz to the circuit for approximately 1s and then letting the circuit decay for about 2 s” and DC signal to the second electrical coil as disclosed in Paragraph 45, as controlling the current through the elongated resistive magnetic coil to induce an offset magnetic field, “….current through the coil, and hence the resulting magnetic field is precisely controllable, for example, by a computer controlled precision current supply”,  and further in Claim 1, lines 13-17,  “…the magnetic field cycling profile comprising an initial decrease of the magnetic field followed by at least one increase….to provide a non-adiabatic re-magnetization….”. It is further respectfully noted that varying the current does not mean an alternating current (AC) signal. 
Regarding Appellant’s arguments toward disclosure of “field cycling profile” in Ardenkjaer-Larsen, examiner respectfully notes that the field cycling is “adapted for enhancing the contrasting effects of the contrast agent” (Abstract, Paragraph 8) by reducing the external magnetic field to minimize the interference and the process includes “….In a first step the external magnetic field is reduced (from the relatively high geomagnetic field) bringing the combined proton-carbon spin system into its strong coupling regime” as explained in Paragraph 5 with reference to the prior art, the disclosed invention being an improvement of the prior art as described in Figures 3, 5-6 and Paragraphs 66-67. It is further respectfully noted that Figure 3 of Ardenkjaer-Larsen  shows the polarization resulting from the field cycling, and Figure 5 shows the field cycling including the initial degaussing/demagnetization from the external geothermal magnetic field followed by re-magnetization. Figure 6 shows the resulting improvement in polarization (-92.4% in 80 ms) using the disclosed demagnetization system compared to the prior art, as explained in Paragraph 67. Also, the disclosure in Paragraph 28 of the reference regarding optimized field cycling process in MRI (magnetic Resonance Imaging) and NMR (Nuclear Magnetic Resonance) Applications, “The optimized field cycling process enables polarization to be transferred from protons in the freshly hydrogenated contrast agent to a nucleus within the same molecule with a longer spin-order life-time, preferably a 13C or 15N nucleus. These nuclei will be referred to as imaging nuclei” is pertinent.

iii. Response to Arguments toward the Anticipation Rejection of Claims 2-3, 7, 11-12
Appellant’s arguments, on Page 16 of the Appeal Brief, toward Claims 2-3, 7, 11-12 are directed toward Claim 1 limitations; therefore, please see the response to arguments toward Claim 1 above.

iv. Response to Arguments toward the Anticipation Rejection of Claim 17
Examiner respectfully brings to the attention of the Board that Claim 17 basically recites a method corresponding to the system of Claim 1, and Appellant arguments on Pages 17-18 of the Appeal Brief are substantially same as those on Pages 9-11 of the Appeal Brief toward Claim 1. Therefore, please see the response to Arguments toward Claim 1 above.



v. Response to Arguments toward the Anticipation Rejection of Claim 19
Appellant’s arguments, on Pages 18-19 of the Appeal Brief, toward Claim 19 are substantially same as the arguments toward Claim 4 on Pages 15-16; therefore, please see the response to arguments toward Claim 4 above.

B.	Response to Arguments toward Rejection of Claim 6 under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larsen in view of Schylander
Appellant’s arguments, on Pages 20-21 of the Appeal Brief, toward Claim 6 and the secondary reference Schylander are directed toward Claim 1 limitations and the arguments toward primary reference Ardenkjaer-Larsen; therefore, please see the response to arguments toward Claim 1 above.



C.	Rejection of Claims 8, 13-14 under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larsen in view of Greene
i. Response to Arguments toward the Obviousness Rejection of Claim 8
Page 20
Appellant’s arguments, on Page 20 of the Appeal Brief, toward Claim 8 and the secondary reference Greene are directed toward Claim 1 limitations and the arguments toward primary reference Ardenkjaer-Larsen; therefore, please see the response to arguments toward Claim 1 above.

ii. Response to Arguments toward the Obviousness Rejection of Claim 13
Examiner respectfully brings to the attention of the Board that Claim 13 basically recites a system for degaussing a magnetized structure similarly to the system of Claims 1-2, specifically reciting an AC waveform generator that provides the AC waveform including an amplifier that converts the AC waveform into an AC signal and amplifies the AC signal, a limitation in Claim 8, and DC waveform generator that provides the DC signal and Appellant’s arguments on Pages 20-22 of the Appeal Brief are substantially same as those on Pages 9-11 of the Appeal Brief toward Claim 1. Therefore, please see the response to Arguments toward Claim 1 above.
Appellant’s arguments, on Page 22 of the Appeal Brief toward Greene, the secondary reference relied upon for the teaching of the limitation of amplifier, are directed toward the arguments toward primary reference Ardenkjaer-Larsen; therefore please see the response to Arguments toward Claim 1 above. 
iii. Response to Arguments toward the Rejection of Claim 14 under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larsen in view of Greene
Appellant’s arguments, on Page 23 of the Appeal Brief, toward Claim 14 and the secondary reference Greene are directed toward the arguments toward Claim 13; therefore, please see the response to arguments toward Claim 13 above.
D.	Response to Arguments toward Rejection of Claims 9 and 20 under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larsen in view of Knipp
Appellant’s arguments, on Page 23 of the Appeal Brief toward Claims 9 and 20 and the secondary reference Knipp are directed toward the arguments toward Claims 1 and 17 respectively; therefore, please see the response to arguments toward Claims 1 and 17 above.
E.	Response to Arguments toward Rejection of Claim 15 under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larsen in view of Greene and Knipp
Appellant’s arguments, on Pages 23-24 of the Appeal Brief, toward Claim 15 and the secondary references Greene and Knipp are directed toward the arguments toward Claim 13; therefore, please see the response to arguments toward Claim 13 above.

F.	Response to Arguments toward Rejection of Claims 10 and 18 under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larsen in view of Maurer
Appellant’s arguments, on Page 24 of the Appeal Brief toward Claims 10 and 18 and the secondary reference Maurer are directed toward the arguments toward Claims 1 and 17 respectively; therefore, please see the response to arguments toward Claims 1 and 17 above.

G.	Response to Arguments toward Rejection of Claim 16 under 35 U.S.C. 103 as being unpatentable over Ardenkjaer-Larsen in view of Greene and Maurer
Appellant’s arguments, on Pages 24-25 of the Appeal Brief toward Claim 16 and the secondary references Maurer and Greene are directed toward the arguments toward Claim 13; therefore, please see the response to arguments toward Claim 13 above.
(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/LUCY M THOMAS/Examiner, Art Unit 2836                                                                                                                                                                                                        
Conferees:
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836     
                                                                                                                                                                                                   /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.